UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                   December 3, 2009




                                    No. 01-4318


                          UNITED STATES OF AMERICA

                                          v.

                           John Charles Kenney, Appellant
                             (M. D. Pa No. 99-cr-00280)


Present:      HARDIMAN, GREENBERG, and ROTH, Circuit Judges*


              1.   Expedited Motion by Appellant to Recall the Mandate;

              2.   Appellant’s Addendum to Motion to Recall the Mandate;

              3.   Response by Appellee to Expedited Motion to Recall the Mandate.

              4.   Reply by Appellant to Response by Appellee in Opposition to
                   Appellant's Motion to Recall the Mandate

              5.   Exhibits in Support of Appellant’s Reply to Response by Appellee in
                   Opposition to Appellant’s Motion to Recall the Mandate

              6.   Exhibits in Support of Appellant’s Reply to Response by Appellee in
                   Opposition to Appellant’s Motion to Recall the Mandate




                                                      /s/ Dana M. Moore
Opinion and Judgment Issued on 11/7/02.              Dana M. Moore, Legal Assistant
M andate Issued 11/29/02.                                  (267) 299-4927
                                      ORDER
      The foregoing motion to recall the mandate is hereby DENIED.




                                                By the Court,

                                                /s/ Thomas M. Hardiman
                                                Circuit Judge




Dated: August 20, 2010
DMM/cc: Mr. John Charles Kenney
         Frederick E. Martin, Esq.




________________________________________
* The Honorable Robert J. Ward, United States District Judge for the Southern District of
New York, who was a member of the coram by designation, has since passed away.
Circuit Judge Thomas M. Hardiman has been added to the coram.